NOT FOR PUBLICATION

                    UNITED STATES COURT OF APPEALS                            FILED
                            FOR THE NINTH CIRCUIT                             MAR 06 2015

                                                                          MOLLY C. DWYER, CLERK
UNITED STATES OF AMERICA,                        No. 14-50021               U.S. COURT OF APPEALS



              Plaintiff - Appellee,              D.C. No. 3:13-cr-03794-LAB-1

  v.
                                                 MEMORANDUM*
JOSE ESCOBAR-ESCOBAR, AKA Jesus
Escobar-Escobar, AKA Jesus Escobar-
Hernandez,

              Defendant - Appellant.


                   Appeal from the United States District Court
                     for the Southern District of California
                    Larry A. Burns, District Judge, Presiding

                            Submitted March 2, 2015**
                               Pasadena California

Before: PREGERSON, FERNANDEZ, and NGUYEN, Circuit Judges.

       Jose Escobar-Escobar appeals the sentence imposed by the district court

following a conviction for a violation of 8 U.S.C. § 1326. We have jurisdiction

under 28 U.S.C. § 1291. We vacate the sentence and remand for resentencing.

        *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      In imposing a high-end sentence of 16 months, the district court stated that

“as part of [his] thinking in this case,” he considered the costs to the taxpayers in

providing Escobar with legal representation, court process, and incarceration. A

district court, however, may not consider cost as a sentencing factor. See United

States v. Tapia-Romero, 523 F.3d 1125, 1127 (9th Cir. 2008) (stating that

§ 3553(a) “neither requires, nor allows, a court to consider the cost of

imprisonment in determining the appropriate length of a defendant’s term of

imprisonment”).

      VACATED AND REMANDED.